Dismissed and Opinion filed May 29, 2003








Dismissed and Opinion filed May 29, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00467-CR
____________
 
FRANCISCO
NINO, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 176th District Court
Harris
County, Texas
Trial
Court Cause No. 936,758
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of arson on
March 27, 2003.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on March 27, 2003, to two years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 29, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).